Citation Nr: 0824671	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-32 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1986, and from January 2004 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  Although the veteran also perfected an 
appeal with respect to the issues of entitlement to service 
connection for a left shoulder disability and plantar 
fasciitis, those issues were resolved by a December 2007 
rating decision granting both claims.  


REMAND

Although the service records do not show that the veteran was 
treated in service for either shoulder, he sought treatment 
for both shoulders approximately one month after he was 
discharged and he filed his claim for service connection 
approximately six months after discharge.  The initial 
reading of a September 2005 X-ray of both shoulders was 
negative.  However, the veteran was subsequently granted 
service connection for his left shoulder, because further 
review of the September 2005 films by another physician, in 
August 2006, identified degenerative joint disease of the 
left shoulder; and, an MRI conducted in September 2006 showed 
prominent arthritic changes of the left acromioclavicular 
joint.  Significantly, the August 2006 review did not mention 
the right shoulder because that examination addressed only 
the left shoulder.  Similarly, an MRI of the right shoulder 
was not conducted in September 2006.  The veteran has 
consistently complained of pain in both shoulders.  As post-
September 2005 testing on the left shoulder ultimately 
confirmed the presence of arthritis, and as such testing was 
never conducted on the right shoulder, the Board is of the 
opinion that there is a reasonable possibility that further 
evaluation will result in evidence to substantiate the claim.  


Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to post-service treatment or evaluation of 
his right shoulder disability or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current right 
shoulder disability.  The claims folder 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed.  

The examiner should determine whether the 
veteran has arthritis or degenerative 
changes of the right shoulder.  

The examiner should provide an opinion 
with respect to each currently present 
right shoulder disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service.  The rationale for all 
opinions expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  

The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


